Citation Nr: 0308564	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  98-04 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by a urethral stricture.  

2.  Entitlement to service connection for a claimed prostate 
condition.  

3.  Whether the veteran has submitted new and material 
evidence sufficient to reopen the claim of service connection 
for a skin condition.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1946 to June 1949.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1992.  

Then, in October 1998, the veteran testified at another 
personal hearing before the undersigned Veterans Law Judge 
sitting in Washington, D.C.  

In March 1999, the Board found that the veteran had presented 
a well-grounded claim of service connection for a disability 
manifested by a urethral stricture.  

The Board also found that new and material evidence had been 
presented to reopen the claim of service connection for a 
prostate condition.  

These matters were remanded back to the RO for additional 
development of the record, along with the issue of whether 
new and material evidence had been submitted to reopen the 
claim of service connection for a skin condition.  



FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claims has been obtained.  

2.  The veteran is not shown to have clinically manifested a 
urethral stricture in service or for many years thereafter.  

3.  The veteran is not shown to have a urethral stricture or 
current prostate disability due to an episode of infection or 
other event in service.  

4.  In a March 1952 decision, the Board denied the veteran's 
claim of service connection for a skin condition.  

5.  New evidence has been presented since the Board's March 
1952 decision that bears directly and substantially on the 
veteran's claim of service connection for a skin condition 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have current disability 
manifested by urethral stricture due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107(a), 7104 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 
3.309 (2002).  

2.  The veteran is not shown to have a prostate disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1137, 1153, 5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.304, 3.306, 3.307, 3.309 (2002).  

3.  New and material evidence has been submitted since the 
Board's March 1952 decision to reopen the claim of service 
connection for service connection for a skin condition.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service connection

The veteran asserts that service connection is warranted for 
a disability manifested by a urethral stricture and for a 
prostate condition.  The veteran maintains that these 
conditions had their onset during service.  

A careful review of the service medical records shows that 
the veteran did not receive treatment for urethral stricture 
in service, although treatment for gonorrhea is shown.  

The post-service treatment records show that the veteran was 
treated for urethral stricture and for a prostate condition.  

A January 1995 VA treatment report describes the urethral 
stricture condition as present "since 1947."  The claims 
folder also contains private treatment records referring to 
urethral stricture in June 1962 and in September 1962.  There 
is also a report of a retrograde urethrogram dated in May 
1961 which notes the veteran's urethral stricture.  

With regard to the claimed prostate condition, the post-
service medical records also show that the veteran was 
treated for chronic prostatitis in June 1962 secondary to 
"GC" (gonorrhea).  

The veteran was afforded a VA genitourinary examination in 
May 1999.  The veteran reported that he contracted gonorrhea 
in service and asserted that he subsequently developed a 
urethral stricture and chronic prostatitis.  

The veteran also reported that, ever since his service time, 
he had had a urethral discharge virtuously continuously.  

The VA examiner attempted to insert a urethral catheter to 
fill his urinary bladder to obtain both a voiding 
cystourethrogram and a retrograde urethrogram.  However, the 
examiner encountered an obstruction approximately 1 cm. above 
the external urethral meatus.  Attempts at a voiding 
cystourethrogram were abandoned.  

The VA examiner concluded that, as he could not pass a 
catheter, it suggested a narrowing of the urethra at that 
point.  The examiner noted, however, that that location was 
not the usual location for a gonococcal urethral stricture.  

The impression was that of (1) distal urethra stricture; (2) 
chronic prostatitis, by history.  

In an October 2002 letter to the veteran, the RO informed the 
veteran of the VCAA and its implications with regard to the 
veteran's claims.  The RO subsequently arranged for the 
veteran to be reexamined in this regard.  The veteran, 
however, failed to report to the examinations scheduled for 
November 2002.  

In October 2002 correspondence from the veteran, he requested 
that his case be processed without the need for additional 
examinations.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Certain 
diseases shall be granted service connection if manifested to 
a compensable degree during a one year presumptive period 
after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Although the Board is cognizant of the veteran's assertion 
that his claimed urethral stricture and prostate condition 
were incurred in or was aggravated by service, he has 
presented no competent evidence to support these lay 
assertions.  

The medical evidence that is of record does not show the 
presence of a urethral stricture or a prostate condition in 
service or for several years thereafter, and the record does 
not contain a medical opinion linking any current urethral 
stricture or prostate condition to disease or injury in 
service.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any medical records that would present a basis 
for relating the claimed urethral stricture or prostate 
condition to disease or injury in service.  In fact, the 
examiner in May 1999 opined that the current obstruction was 
not in the usual location for a gonococcal urethral 
stricture.  The diagnosis included that of prostatitis by 
history.  

Most importantly, the veteran was afforded another 
opportunity to appear for a VA examination so that an 
examiner could opine as to the likelihood that the veteran's 
urethral stricture or prostate condition had their onset 
during service, or as a result of the gonorrhea in service.  
The veteran, however, failed to report to the scheduled 
examination and requested that his case be decided without 
the need for further examinations.  

Absent competent evidence showing that he has current 
disability manifested by urethral stricture or prostate 
condition due to service, the claim of service connection 
must be denied.  

Accordingly, the Board concludes that service connection for 
a disability manifested by a urethral stricture and service 
connection for a claimed prostate condition is not warranted.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  The RO 
requested all relevant (treatment) records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

Moreover, the veteran was scheduled to appear at VA 
examinations in November 2002, but he failed to report.  The 
veteran requested that his claims be decided without the need 
for additional medical examinations.  

In this regard, the Board notes that, by virtue of a May 2001 
letter issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent a VA examination in conjunction with this 
appeal in May 1999, and was thereafter scheduled for another 
VA examination to which he failed to report.  Hence, the 
claim is ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  



II.  New and Material Evidence to Reopen the Claim of 
Service Connection for a skin condition.

At the outset, the Board notes that during the pendency of 
the appellant's appeal but after the RO's most recent 
consideration of the veteran's claim to reopen, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  

As noted above, it is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A(f), 5106, 5107, 5126 (West 2002).  The 
liberalizing provisions of the VCAA are applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  However, nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. 
§§ 5103A(f), 5108.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective on November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective on 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's applications to 
reopen, which were received long before that date.  The Board 
will consider this claim under that version of 38 C.F.R. 
§ 3.156 which is set forth herein below.  

The veteran had active service from June 1946 to June 1949.  
Following his discharge from service, the veteran filed a 
claim for service connection for a gland and skin condition.  
At that time, the evidence of record showed that the veteran 
was treated for gonorrhea, acute, in service.  

The service medical records reveal that the veteran was 
treated for an itchy skin rash on his legs in January 1949, 
which appeared to be separate and apart from any treatment 
for gonorrhea in service.  

In a December 1950 rating decision, the RO denied the 
veteran's claim of service connection for a skin condition 
based on a finding that that veteran had failed to submit 
requested medical evidence to show present residuals of 
conditions treated in service.  The veteran timely appealed 
the decision to the Board.  

The veteran testified at a personal hearing in November 1951 
before Members of the Board.  The veteran was asked what 
exactly he was claiming with regard to a skin condition.  The 
veteran testified that his skin condition referred to his 
gonorrhea in service.  

In a March 1952 decision, the Board denied service connection 
for a gonorrheal infection described as a gland and skin 
condition based on a finding that the veteran received 
effective medication for an acute gonorrheal infection during 
military service and that, on his examination for separation 
from service, no infectious pathology of the genitourinary 
system was present.  

The Board found that such infection during service was not 
etiologically related to subsequent infections after the 
veteran's discharge from military service, and accordingly, 
no basis existed for the grant of service connection.  

The Board did not consider the service medical records 
showing treatment for an itchy rash on the veteran's legs in 
January 1949.  Nonetheless, the Board's March 1952 decision 
denying service connection for a skin condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2002).

Thereafter, in January 1992, the RO denied the veteran's 
attempt to reopen his claim of service connection for a skin 
condition.  The veteran timely appealed that determination.  

In support of his claim of service connection, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge in October 1998.  The veteran revealed the 
rash on his legs and testified that the scaly, itchy rash was 
incurred during service.  

At the time of the hearing, the veteran's legs revealed dry, 
cracked skin.  The veteran asserted that the rash was the 
same rash that he had in service, which was then referred to 
as scabies.  The veteran testified that the rash itched 
terribly and that sometimes he had to wear gloves at night so 
that he would not scratch himself.  

A VA outpatient treatment record from October 2001 noted that 
the veteran had a long history of rashes on his legs and 
groin.  The examiner noted scaly patches in the groin with 
thick brown scale on the lower legs.  The impression was that 
of tinear cruris, ichtyosis.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2002); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  In 
this case, the last final decision of record was the March 
1952 Board decision.

In this case, the evidence added to the record since the 
Board's March 1952 decision consists of hearing testimony and 
VA outpatient treatment records showing that the veteran's 
current skin disability may have had its onset during 
service.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the March 1952 decision.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  



ORDER

Service connection for a disability manifested by urethral 
stricture is denied.  

Service connection for a prostate condition is denied.  

As new and material evidence has been presented to reopen the 
claim of service connection for a skin condition, the appeal 
to this is allowed, subject to further action as discussed 
hereinbelow.  




REMAND

In view of the above determination that the veteran's claim 
of service connection for a skin disability is reopened, the 
RO, consistent with the principles set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

Again, the Board points out that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Also, regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

A careful review of the veteran's service medical records 
reveals that the veteran was treated for a skin rash in 
January 1949.  The rash spread over his legs and was thought 
to be scabies.

As noted herein above, in October 1998, the veteran testified 
at his personal hearing before the undersigned Veterans Law 
Judge, that he had a rash on his legs of longstanding 
duration.  At the time of the hearing, the veteran's legs 
revealed dry, cracked skin.  

The veteran asserted that the rash was the same rash that he 
had in service, which was then referred to as scabies.  He 
testified that the rash itched terribly and that sometimes he 
had to wear gloves at night so that he would not scratch 
himself.  

A VA outpatient treatment record from October 2001 noted that 
the veteran had a long history of rashes on his legs and 
groin.  The examiner noted scaly patches in the groin with 
thick brown scale on the lower legs.  The impression was that 
of tinea cruris, ichtyosis.  

The evidence clearly shows that the veteran suffered from an 
itchy rash on his legs during service, and that he currently 
suffers from an itchy skin condition on his legs and groin.  
There is still a question, however, as to whether the current 
skin disability is the same disability that was apparently 
incurred during service.  

As such, the veteran should be afforded a VA examination of 
the skin to determine the current nature and likely etiology 
of the skin condition.  In addition, any other pertinent 
medical records should be obtained for review by the examiner 
in connection with the examination.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a skin 
condition, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions that he suffers from a current 
skin disability due to disease or injury 
that was incurred in or aggravated by 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed skin condition.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed skin 
condition.  Based on a review of the 
case, the examiner should provide an 
opinion, with adequate rationale, as to 
whether it is as least as likely as not 
that the veteran has current skin 
disorder that are due to disease or 
injury that was incurred in or aggravated 
by service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection for a skin 
condition based on the evidentiary record 
in its entirety.  The RO in this regard 
must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


	                        
____________________________________________
	STEPHEN L.WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

